Order entered March 11, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00322-CV

                         IN RE: ROSHON DASHEN DAVIS, Relator

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 12-11022

                                          ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus and motion for emergency relief. We ORDER that relator bear the costs of this

original proceeding.


       .


                                                   /
                                                   s
                                                 /Elizabeth Lang-Miers/
                                                   /
                                                 ELIZABETH     LANG-MIERS
                                                 JUSTICE